Name: Commission Regulation (EC) NoÃ 309/2009 of 15Ã April 2009 closing intervention buying-in of skimmed milk powder at fixed price until 31Ã August 2009
 Type: Regulation
 Subject Matter: prices;  economic geography;  international trade;  marketing;  processed agricultural produce;  trade policy
 Date Published: nan

 16.4.2009 EN Official Journal of the European Union L 97/12 COMMISSION REGULATION (EC) No 309/2009 of 15 April 2009 closing intervention buying-in of skimmed milk powder at fixed price until 31 August 2009 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), Having regard to Commission Regulation (EC) No 214/2001 of 12 January 2001 laying down detailed rules for the application of Council Regulation (EC) No 1255/1999 as regards intervention on the market in skimmed-milk powder (2), and in particular the Article 9a(3) thereof, Whereas: (1) On the basis of the communications submitted by Member States on 15 April 2009 in accordance with Article 9a(1) and (2) of Regulation (EC) No 214/2001, the total quantity of skimmed milk powder offered for intervention at fixed price since 1 March 2009 has exceeded the limit of 109 000 tonnes fixed in Article 13 of Regulation (EC) No 1234/2007. Therefore, the intervention buying-in of skimmed milk powder at fixed price has to be closed until 31 August 2009, a single percentage has to be fixed for the quantities received by the competent authorities of the Member States on 14 April 2009 and the offers received by the competent authorities of the Member States on and after 15 April 2009 have to be rejected. (2) In accordance with Article 2(6) of Regulation (EC) No 214/2001 the skimmed milk powder offered for intervention has to be put up in bags of a net weight of 25 kg net. Therefore, quantities of skimmed milk powder which have been multiplied by a single percentage should be rounded down to the closest multiple of 25 kg. (3) Intervention agencies have to notify sellers swiftly following publication of the single percentage and the closing of buying-in at fixed price. This Regulation should therefore enter into force on the day of its publication in the Official Journal of the European Union, HAS ADOPTED THIS REGULATION: Article 1 The intervention buying-in of skimmed milk powder at fixed price is hereby closed until 31 August 2009. The total quantity of the offers of skimmed milk powder for intervention which were received from each seller by the competent authorities of the Member States in accordance with Article 9a(2) of Regulation (EC) No 214/2001, on 14 April 2009 shall be accepted, multiplied by a single percentage of 64,2749 % and then rounded down to the closest multiple of 25 kg. Offers received by the competent authorities of the Member States on and after 15 April 2009 until 31 August 2009 shall be rejected. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 April 2009. For the Commission Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 37, 7.2.2001, p. 100.